                  UNITED STATES DISTRICT COURT
                   MIDDLE DISTRICT OF FLORIDA
                         TAMPA DIVISION

PEDRO LOPEZ LINARES,

          Plaintiff,

v.                               Case No. 8:18-cv-985-T-33CPT

ORLANDO SUAREZ,

          Defendant.
______________________________/
                             ORDER
     This matter is before the Court pursuant to Mediator

Peter Grilli’s Motion for Relief (Doc. # 84), filed on April

29, 2019. Defendant Orlando Suarez failed to file a response

in opposition to the Motion for Relief, despite this Court’s

direction to do so. (Doc. ## 85, 89). For the reasons that

follow, the Motion is granted.

I.   Background

     On April 23, 2018, Plaintiff Pedro Lopez Linares filed

this action against Suarez for fraud, conversion, breach of

fiduciary duty, and breach of contract. (Doc. # 1). On October

5, 2018, the Court appointed Grilli as mediator, and the

parties scheduled mediation for January 17, 2019. (Doc. ##

40-41, 43, 45). After scheduling mediation, Grilli sent an

engagement letter to the parties’ attorneys, which stated




                               1
Grilli’s hourly rate was $400.00 and failure to provide

fourteen-days notice of a cancellation could result in a

minimum charge of five hours. (Doc. # 84 at 3-5).

     Thereafter, Suarez’s counsel withdrew because Suarez was

unresponsive and unable to continue paying his legal fees.

(Doc. ## 49-50). On January 7, 2019, following the withdrawal

of his counsel, Suarez moved to reschedule mediation, so he

could obtain new counsel. (Doc. # 53). On January 10, 2019,

the Court granted Suarez’s motion and explained that Suarez

was “responsible for any additional/cancellation fees the

mediator may impose.” (Doc. # 56). Mediation was rescheduled

for April 29, 2019 (Doc. ## 57-58), but Suarez again moved to

continue mediation on April 9, 2019 (Doc. # 70), which the

Court granted. (Doc. # 74).

     On April 29, 2019, Grilli filed the instant Motion for

Relief, requesting the Court enter an Order directing Suarez

to pay the unpaid mediation fee for the mediation conference

that was cancelled in January. (Doc. # 84). Grilli sent his

bill for the cancelled mediation to Lopez Linares and Suarez

on January 17, 2019, and Suarez did not object to the bill.

(Id. at 1). In fact, Suarez agreed to pay the $1,850.00

mediation bill over four payments of $462.50, beginning on

January 28 and concluding on April 28, 2019. (Id. at 1-2, 11-


                              2
12). However, Suarez has not made any payments, and he has

failed to respond to Grilli’s emails. (Id. at 2). The Court

directed Suarez to respond to Grilli’s Motion for Relief by

May 15, 2019; however, Suarez failed to file a response. (Doc.

# 85). The Court then directed Suarez to show cause by May

24, 2019, as to why he should not be ordered to pay the unpaid

mediation bill. (Doc. # 89). Again, Suarez did not respond.

II.   Analysis

      “It is axiomatic that the Court has the authority to

enforce   its     own    Orders   and   the     Local    Rules     and   require

[parties]    and    [their]       counsel       to     pay   the   outstanding

mediation bill as well as additional fees for failing to pay

the mediation bill in a timely matter.” Ibezim v. GEO Grp.,

Inc., No. 17-80572-CIV-MARRA, 2019 WL 1566507, at *3 (S.D.

Fla. Mar. 15, 2019). Here, the Court directed Suarez to pay

the cost of the cancelled mediation, and Suarez agreed to pay

Grilli. (Doc. # 56; Doc. # 84 at 11-12). Suarez has failed to

pay the cancelled mediation fee, and he has been unresponsive

to Grilli and this Court. Indeed, the Court has twice directed

Suarez to respond to Grilli’s Motion for Relief, yet he has

failed to do so.

      This   is    not    the   first       instance    of   unresponsiveness

either, as Suarez has failed to respond to Lopez Linares’s


                                        3
discovery requests. See (Doc. # 61 at ¶¶ 9-17). Furthermore,

because Suarez failed to respond to Grilli’s Motion, the Court

presumes the Motion is unopposed. See Hicks v. Deepwater Glob.

Distribution,       Inc.,    No.   6:17-cv-1472-Orl-41TBS,    2018    WL

3427876, at *1 (M.D. Fla. July 16, 2018) (“When a party fails

to   respond,   that    is    an   indication   that   the   motion   is

unopposed.”).

      For   these     reasons,     Grilli’s   Motion   for   Relief   is

granted. See Southwick v. Pystmo, LLC, No. 2:16-cv-625-FtM-

29CM, 2018 WL 3756964, at *2 (M.D. Fla. July 31, 2018)

(granting mediator’s motion to compel payment of mediation

fee after defendant failed to respond); Jackson v. Hobart

Enters., Inc., No. 8:06-cv-1759-T-30MAP, 2008 WL 2439345, at

*1 (M.D. Fla. June 13, 2008) (granting mediator’s motion to

enforce payment of mediation fee after defendant failed to

respond).

      By June 25, 2019, Suarez is directed to pay Grilli

$1,850.00 for the cancelled mediation. Failure to comply with

this Order may result in sanctions against Suarez, including

the striking of his answer and entry of default. See Jackson,

2008 WL 2439345, at *1 (granting mediator’s motion to enforce

payment of mediation fee, striking defendant’s answer, and

directing a default be entered against defendant); accord


                                     4
Gen. Conference Corp. of Seventh-Day Adventists v. McGill,

No. 06-cv-1207, 2009 WL 1505738, *3-5 (W.D. Tenn. May 28,

2009)   (adopting   magistrate   judge’s   recommendation   that   a

default judgment be entered against a defendant who refused

to mediate as a matter of “civil disobedience”), aff’d, 617

F.3d 402 (6th Cir. 2010).

     Accordingly, it is

     ORDERED, ADJUDGED, and DECREED that:

     Mediator Peter Grilli’s Motion for Relief (Doc. # 84) is

GRANTED. Grilli is awarded $1,850.00, to be paid by Defendant

Orlando Suarez by June 25, 2019.

     DONE and ORDERED in Chambers, in Tampa, Florida, this

28th day of May, 2019.




                                 5
